Citation Nr: 0403557	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  00-24 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for residuals of 
idiopathic anaphylaxis with recurrent angioedema, currently 
rated as 40 percent disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served on periods of active duty from August 1980 
to August 1984 and from November 1990 to February 1992.  


This case comes to the Board of Veterans' Appeals (Board) 
from a January 2000 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The veteran cancelled a scheduled Travel Board hearing with 
the Judge from the Board at the RO in July 2003.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.   

2.  Residuals of idiopathic anaphylaxis with recurrent 
angioedema are manifested by attacks with symptoms of 
erythema and swelling of the eyes, lips, and tongue as well 
as throat angioedema and intermittent urticaria.  


CONCLUSION OF LAW

1.  The schedular criteria for an increased rating for 
residuals of idiopathic anaphylaxis with recurrent angioedema 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4, § 4.104, Diagnostic Code 7199-7118 (2003); 38 C.F.R. Part 
4, § 4.118, Diagnostic Code 7825 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Increased Rating for Idiopathic Anaphylaxis with Recurrent 
Angioedema

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2003) (Schedule). To evaluate 
the severity of a particular disability, it is essential to 
consider its history.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2003).  

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.102); 38 C.F.R. §§ 4.3, 4.7 
(2003).  In addition, where there is a question as to which 
of two disability evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2003).

In a July 1992 rating decision, the veteran was granted 
service connection for idiopathic anaphylaxis and assigned a 
10 percent rating under Diagnostic Codes 6399-6304 as well as 
granted service connection for idiopathic urticaria and 
assigned a 10 percent rating under Diagnostic Codes 7199-
7118, both effective from February 15, 1992.  In a December 
1993 rating decision, the RO assigned the veteran a 20 
percent rating for recurrent idiopathic angioedema (formally 
diagnosed idiopathic urticaria) under Diagnostic Codes 7199-
7118, effective from June 28, 1993.  In a January 2000 rating 
decision, the veteran was assigned a 20 percent rating for 
idiopathic anaphylaxis under Diagnostic Codes 8999-8911 as 
well as a 40 percent for recurrent idiopathic angioedema 
under Diagnostic Codes 7199-7118, both effective from August 
7, 1998.  The veteran filed a Notice of Disagreement in 
February 2000.  

In addition, in a February 2001 rating decision, the RO found 
that the July 1992 rating decision was clearly and 
unmistakably erroneous in granting service connection for 
idiopathic urticaria (now shown as idiopathic angioedema) and 
idiopathic anaphylaxis as two separate disabilities.  The RO 
then noted that the veteran's disabilities would be evaluated 
as idiopathic anaphylaxis with recurrent angioedema and 
assigned a 40 percent rating under Diagnostic Codes 7199-
7118, effective from August 7, 1998.      

The veteran contends that his service-connected disability of 
idiopathic anaphylaxis with recurrent angioedema is more 
severe than currently evaluated, and that an increased 
evaluation should be assigned.  After a review of the 
evidence, the Board finds that the evidence does not support 
the assignment of an increased rating for the veteran's 
idiopathic allergic disability.

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2003) (Schedule). The rating 
schedule does not specifically provide for rating the 
veteran's residuals of idiopathic anaphylaxis with recurrent 
angioedema.  

It is permissible to evaluate the veteran's service-connected 
disability under the provisions of the schedule, which 
pertain to a closely related disease, or injury that is 
analogous in terms of functions affected, anatomical 
localization, and symptomatology.  See 38 C.F.R. § 4.20 
(2003).  The veteran's service-connected residuals of 
idiopathic anaphylaxis with recurrent angioedema are 
currently evaluated by analogy under 38 C.F.R. § 4.104, 
Diagnostic Codes 7199-7118 for angioneurotic edema.

Under Diagnostic Code 7118, a 10 percent rating is warranted 
for attacks without laryngeal involvement lasting one to 
seven days and occurring two to four times a year.  A 20 
percent rating is warranted for attacks without laryngeal 
involvement lasting one to seven days and occurring five to 
eight times a year, or; attacks with laryngeal involvement of 
any duration occurring once or twice a year.  A 40 percent 
rating is assigned for attacks without laryngeal involvement 
lasting one to seven days or longer and occurring more than 
eight times a year, or; attacks with laryngeal involvement of 
any duration occurring more than once or twice a year.  See 
38 C.F.R. § 4.104, Diagnostic Code 7118 (2003).

As noted above, the veteran's service-connected idiopathic 
anaphylaxis with recurrent angioedema is currently rated as 
40 percent disabling pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code 7118 for angioneurotic edema.  This is the 
maximum rating under that diagnostic code.  However since the 
veteran's current disability of idiopathic anaphylaxis with 
recurrent angioedema has some of the same symptoms as 
urticaria, the Board will also consider whether the veteran's 
disability would support an increased evaluation under the 
regulations for skin disabilities.  

During the pendency of this appeal, the criteria for 
evaluating skin disorders were changed and the new 
regulations became effective on August 30, 2002.  See 67 Fed. 
Reg. 49590 - 49599 (July 31, 2002).  Prior to August 30, 
2002, urticaria did not have its own diagnostic code, so it 
was rated by analogy to angioedema under Diagnostic Code 7118 
as shown above.  The criteria for Diagnostic Code 7825 under 
the new regulations states that a 60 percent rating is 
assigned for recurrent debilitating episodes of urticaria 
occurring at least four times during the past 12-month period 
despite continuous immunosuppressive therapy.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7825 (2003).

VA treatment records from February 1996 show that the veteran 
had an acute anaphylactic attack during that month with 
symptoms of erythema, swelling of the lips and tongue, and 
throat angioedema.  It was noted that the veteran increased 
his steroid medication and resolved the flare-up within an 
hour.  An April 1996 treatment record shows that the veteran 
was unable to taper down steroid therapy secondary to a 
flare-up of urticaria/angioedema.  An additional treatment 
record dated in June 1996 noted that the veteran had suffered 
from a flare-up with a few hives on his face, which had 
lasted about two days.  A July 1996 treatment note showed 
that the veteran stated that he had suffered a flare-up the 
week before with symptoms of a numb tongue, swollen eyes, and 
hives all over.  The record stated that the veteran suffered 
from anaphylaxis with frequent relapses on multiple 
medications.    

Additional VA treatment records dated in April and July 1997 
show that the veteran complained of intermittent redness of 
the face but noted that the veteran had not suffered from 
swelling or urticaria recently.  Treatment notes from October 
and December 1997 stated that the veteran had recurrent 
anaphylaxis with questionable steroid withdrawal symptoms and 
that steroid use caused his facial flush.  The veteran was 
treated for nasal mucosa edematous and post pharynx 
erythematous in January 1998.  A February 1998 treatment note 
detailed that the veteran had a recent flare-up of idiopathic 
anaphylaxis with facial erythema and tongue numbness.  The 
file also contains an undated statement from a VA physician 
to the veteran's employer which noted that the veteran 
suffered from systemic anaphylaxis which causes the veteran 
to rapidly develop swelling of the lips, eyes, lungs, and 
vocal cords.  

In a September 1999 VA examination report, the examiner noted 
that the veteran had been a patient of his since August 1993 
and had exhibited "clinical manifestations which included 
angioedema, anaphylaxis with chronic urticaria and dizziness, 
chronic allergic rhinitis in conjunction with diffuse 
fibromyalgia-like syndrome".  In addition, the veteran 
complained of current symptoms of intermittent bouts of 
erythematous skin rash with pruritus in the September 1999 
examination report.  The examiner described the veteran's 
disease activity in detail and stated that the veteran had 
frequent exacerbations and remissions occurring every few 
months.  It was noted that the veteran usually goes up on the 
dose of prednisone used for treatment of the symptoms during 
an allergic flare-up and then tapers down afterward.  The 
examiner also stated that under this regimen the veteran has 
not suffered any major anaphylactic events.  The examiner 
detailed that the veteran's allergic flare-up usually begins 
with a sensation of erythema, flushing, and diffuse pruritus 
and when left untreated becomes angioedema and anaphylaxis.  
It was noted that the veteran has been intubated a few times 
in the past for airway maintenance after a flare-up occurred.  
Finally, the examiner stated that the veteran's "swelling 
attacks sometimes occur on a periodic basis every three 
weeks".  A diagnosis of "idiopathic anaphylaxis presenting 
dominantly as angioedema syndrome with some urticaria" was 
listed in the September 1999 examination report.         

Additional VA treatment records from December 1999 showed 
that veteran complained of an idiopathic anaphylactic 
reaction.  A VA treatment note dated in April 2000 showed 
that the veteran suffered from mild erythema on the 
oropharynx as well as moderate erythema on his cheeks and 
neck.  A November 2000 VA general medical examination report 
listed a diagnosis of idiopathic angioedema.  An additional 
May 2001 VA esophagus and hiatal hernia examination report 
listed the veteran's diagnosis as "history of idiopathic 
anaphylaxis and angioedema currently chronically steroid 
dependent".  A December 2001 VA treatment note stated that 
the veteran had successfully tapered down his steroid dosage.  
It was noted that the veteran had suffered from a 
rash/eruption a few weeks before and had been able to treat 
the flare-up with Benadryl.  The examiner stated that the 
veteran had no current anaphylactic events or problems.    

The Board acknowledges the veteran's multiple statements in 
the file, which describe the severity of his symptoms as well 
as the Internet reference materials he submitted.  However, 
the veteran has not demonstrated that he has the medical 
expertise that would render competent his statements as to 
the current severity of his service-connected disability of 
idiopathic anaphylaxis with recurrent angioedema.  His 
opinion alone cannot meet the burden imposed by 38 C.F.R. 
§§ 4.104, 4.118 with respect to the severity of his service-
connected disability.  See Moray v. Brown, 2 Vet. App. 211, 
214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The evidence does not show that an evaluation in excess of 40 
percent is warranted.  Diagnostic Code 7118 provides a 
maximum 40 percent disability rating for idiopathic 
anaphylaxis with recurrent angioedema.  See 38 C.F.R. § 4.87 
(2003).  The veteran also does not fit the "new" criteria 
for a 60 percent rating for urticaria under Diagnostic Code 
7825.  The medical evidence discussed at length above does 
not show that the veteran suffers from recurrent debilitating 
episodes of urticaria occurring at least four times during 
the past 12-month period despite continuous immunosuppressive 
therapy.  On the contrary, the evidence shows that the 
veteran is quickly able to resolve an allergic flare-up, 
using increased steroid therapy in the past and, more 
recently, using an over-the-counter allergy medication.  In 
this case, the Board finds no other provision upon which to 
assign a higher rating.  

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R § 
3.321(b)(1), in exceptional cases where schedular evaluations 
are found to be inadequate, consideration of an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may is made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  See 38 
C.F.R § 3.321(b)(1) (2003).  In this case, the Schedule is 
not inadequate.  The veteran currently receives the maximum 
benefit allowed under part of the Schedule for his service-
connected disability of idiopathic anaphylaxis with recurrent 
angioedema.  The Board also notes that the Schedule does 
provide for higher ratings for the veteran's disability under 
the regulations for skin disabilities.  However, as discussed 
above, the schedular criteria for a higher rating under the 
regulations for skin disabilities has not been shown.  In 
addition, it has not been shown that the veteran's service-
connected disability of idiopathic anaphylaxis with recurrent 
angioedema alone has required frequent periods of 
hospitalization or has produced marked interference with the 
veteran's employment.  For these reasons, an extraschedular 
rating is not warranted.

II. VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Except for 
amendments not applicable, the provisions of the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for entitlement to an increased evaluation for idiopathic 
anaphylaxis with recurrent angioedema.  The veteran has not 
indicated the existence of any pertinent evidence that has 
not already been requested, obtained, or attempted to be 
obtained.  The RO made all reasonable efforts to obtain 
relevant records adequately identified by the veteran.  All 
evidence identified by the veteran relative to this claim has 
been obtained and associated with the claims folder.  

As discussed above, during the pendency of this appeal, the 
criteria for evaluating skin disorders were changed and the 
new regulations became effective on August 30, 2002.  See 67 
Fed. Reg. 49590 - 49599 (July 31, 2002).  The veteran was 
notified of the new rating criteria in a Supplemental 
Statement of the Case (SSOC) issued by the RO in February 
2003.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

In this case, the RO sent the veteran a letter dated in June 
2003 as well as a SSOC issued in February 2003, which 
notified the veteran of the type of evidence necessary to 
substantiate his claim.  The documents also informed him that 
VA would assist in obtaining identified records, but that it 
was the veteran's duty to give enough information to obtain 
the additional records and to make sure the records were 
received by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C.A. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The June 2003 letter from 
the RO and the SSOC issued in February 2003 also explicitly 
informed the veteran about the information and evidence he is 
expected to provide. 

For the final requirement for notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), the AOJ must 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  See 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004).  The veteran submitted a statement, which noted that 
he did not have any additional evidence to submit for his 
claim in June 2001.  In addition, the June 2003 letter from 
the RO also stated that the veteran should inform the RO of 
any additional information or evidence that he would want the 
RO to obtain.  In this case, there is no additional 
development needed.  Consequently, any defect in such notice 
would not prejudice the veteran in this instance.  The Board 
finds that VA's duties to assist the claimant and to notify 
him of the evidence necessary to substantiate his claim has 
been satisfied. 

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the SSOC issued in February 2003 by the RO to 
the veteran included notice that the appellant had a full 
year respond to a VCAA notice.  It has not been more than one 
complete calendar year since that notice.   However, under 
the Veterans Benefits Act of 2003, it is now permissible for 
VA to adjudicate a claim before the expiration of the 
statutory one-year period provided for response after VCAA 
notice.  This provision is retroactive to the date of the 
VCAA, November 9, 2000.  See Veterans Benefits Act of 2003, 
Pub.L. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103(b)).

The Board acknowledges that the June 2003 letter was sent to 
the veteran after the RO's January 2000 decision that is the 
basis for this appeal.  As noted in the recent decision of 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the plain language of 38 U.S.C.A. § 5103(a) requires 
that this notice be provided relatively soon after VA 
receives a complete or substantially complete application for 
benefits; thus, the Court held that under section 5103(a), a 
service-connection claimant must be given notice before an 
initial unfavorable RO decision on the claim.  In this case, 
however, the unfavorable RO decision that is the basis of 
this appeal was already decided, and the notice of 
disagreement has been filed, by the time the VCAA was 
enacted.  As the case had already proceeded far downstream 
from the application for benefits under section 1151, 
providing the section 5103(a) notice then - as the Court 
noted in Pelegrini - would largely nullify the purpose of the 
notice.  As there could be no useful purpose for providing a 
section 5103(a) notice under the circumstances of this case -
- that is, at a time so far removed from the application for 
benefits -- the Board concludes that any defect in the 
section 5103(a) notice in this instance is harmless error.  
Indeed, the Court seems to state in Pelegrini that providing 
such notice late in the appellate process would, in fact, 
prejudice the claimant rather than assist him.  


ORDER

An increased evaluation for residuals of idiopathic 
anaphylaxis with recurrent angioedema is denied.



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



